Case 1:20-cr-00388-DLC Document 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
-y-

VLADIMIR REYES,
Defendant.

DENISE COTE, District Judge:

Filed 08/06/20 Page 1 of 1

    
 

| DOCUMENT
ELECTRONICALLY FILED

DOC #: We) 5

DATE FILED:

ayant

   

    

 

 

20Cr0388-03 (DLC)

ORDER

 

{fT IS HEREBY ORDERED that the Government shall promptly

advise the facility in which the defendant Vladimir Reyes is

incarcerated that he must be provided with medical attention for

asthma.

Dated: New York, New York

August 6, 2020

i | , jj }
flare fa LM. -

 

United

DENISE COTE
States District Judge

 
